Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 1 of 23

AO 9} (Rev. 0809) Criminal Compliant

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

United States of America
NV.

Case No. a: 1 ° Mm) . yo

af

Robert O. Klein

Ne ee ee?

“Defendant(s
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 2014 through present in the county of oe in the
_ Southern _s*CDistrictof = Ohio — . the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1349 Conspiracy to commit wire fraud
18U S.C. § 1343 Wire fraud

This criminal complaint is based on these facts:
See Affidavit

M Continued on the attached sheet.

 

Sworn to before me and signed in my presence.

Date: Sep Au, Hb IS

my

On ~
nee Let on ae , .
City and state: CATALIN i 45. 0 hed,

 
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 2 of 23

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
1, James W. Terbovich, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1, J am a Special Agent with the Defense Criminal Investigative Service (“DCIS”),
which is part of the Office of the Inspector General for the U.S. Department of Defense (“DoD”).
I have been so employed for approximately 29 years. In my current capacity, ] am charged with
investigating acts of suspected DoD contract fraud.

2. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

3. This affidavit is made in support of a criminal complaint against ROBERT O.
KLEIN (hereinafter referred to as Klein) for conspiracy to commit wire fraud and wire fraud, in
violation of 18 U.S.C. §§ 1349 and 1343. The statements in this affidavit are based upon my
training and experience, consultation with other experienced investigators and agents, and review
of the relevant evidence.

PROBABLE CAUSE
Contracting Process

4, The Dob contracts through its various agencies, such as the Defense Logistics
Agency (DLA). DLA is the United States” combat logistics support agency, and as such
manages the global supply chain for all military services, 10 combatant commands, other federal
agencies, and partner and allied nations. DLA has three primary depots that manage the military’s
global supply chain — DLA Land and Maritime (*L&M”) in Columbus, Ohio, DLA Aviation in

Richmond, Virginia, and DLA Troop Support (“TS”) in Philadelphia, Pennsylvania.
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 3 of 23

5. When the Dol) determines that a particular part is needed. the DoD issues
“Solicitations,” or Requests for Quotation (“RFQs”) electronically through a web-based
application, DLA’s Internet Bid Board System (“DIBBS”). Users (ie., potential contractors) are
able to search for, view, and submit secure quotes based upon the RFQs for the items DLA seeks
to obtain. The solicitations or RFQs list the DoD requirements, which can include drawings and/or
specifications, such that any potential contractor is aware of exactly how the part is to be made or
where they can obtain the part. DoD contractors are required to have a quality control system in
place to insure the parts supplied to the DoD are in accordance with DoD drawings and
specifications. In addition to noting the contractor’s agreement or disagreement with the
requirements of the solicitation, the quote, or bid, submitted will list the contractor name, business
location and an email address.

6. In order to conduct business with the DoD, contractors must register in the System
for Award Management (“SAM”), which requires agreeing to receive payments electronically. All
prospective U.S. Government contractors must register and self-certify in the SAM once per year,
or any time there is a substantive change in the business that would affect the accuracy of previous
certifications prior to bidding on government contracts. This self-certification is done under the
admonition of penalties under 18 USC 1001. Contracting officials rely on these certifications
when awarding contracts.

7. The contractors must also obtain a Commercial and Government Entity (CAGE”)
code. The CAGE code is a 5-character identification number used extensively within the federal

government, assigned by the DLA. The CAGE code is used to support a variety of automated

bo
 

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 4 of 23

systems throughout the government and provides a standardized method of identifying a given
contractor facility at a specific location.

8. In the contracting process, once parts are shipped to the DLA, contractors enter the
shipping and invoicing information electronically, through a secure, web-based system, which
allows the government to receive and pay electronically. Upon receiving the invoice, the DoD,
through the Defense Finance and Accounting Service (“DFAS”). in Columbus, Ohio, which in the
Southern District of Ohio, will issue electronic payment to the supplying contractor and retain a
voucher as a record of the payment.

9, DLA L&M in Columbus is also home to Jaboratories used to test and identify
nonconforming parts sold to DLA, including the capability to test for counterfeit material,
substitute inferior products, and remark/over-brand items. These laboratories at DLA L&M are
used to test all suspect parts provided to DLA worldwide. |

Background of the Investigation

10. The conduct involved in this investigation dates back to at least 1997 and involves
a group of individuals that have been defrauding DLA by providing blatantly defective
replacement parts for U.S. military weapon systems. The scheme to defraud involves setting up a
company for the purpose of bidding. often the lowest bid. on DLA contracts via DIBBS. When
awarded a DLA contract, the company provides defective parts to the DLA, but submits an invoice
certifying their compliance with the contract, which then leads to payment before any of the bad
parts can be detected. Once a company 1s discovered providing bad parts, it is debarred and a new

company is formed to take its place.

Loe)
 

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 5 of 23

11, During the last 15 years, DLA L&M has identified approximately 50 companies
and individuals selling bad parts (primarily through part testing) and debarred each company and
its principals. It also appears that each subsequent company established may be using fake or false
names for its owners or principals to avoid detection.

12. Over time, there has been an effort to identify and link together many of the
companies and their principals through same or similar addresses, phone numbers and employee
names. The addresses and phone numbers of the companies involved have spanned several states,
including Colorado, Texas, Florida, Louisiana and Mississippi. Additionally, the addresses have
often been empty lots, vacant buildings. or non-existent addresses, and the companies appear to
have had little to no manufacturing ability.

13. The most recent iterations of companies used by this group are Military Defense
Systems Inc. (“MDS”) and Am-Met. Prior iterations include:

a. JN&N Inc.. Advanced Technology, Fluid Devices Ltd., Advance Technologies
Ltd.. Charles T. Pace, and Bron Lee Strokes, all of which were debarred in
December 2003 for three years for providing defective parts to the DLA on
contracts issued as early as 1997;

b. Transwestern Resources Corporation, George Pattison, Advanced Technologies,
Sunpool Manufacturing Company, Sara Steihl. Robert Steihl, Linda Lee, IN&N,
and Charles Pace, all of which were debarred in November 2010 for 10 years for

providing defective parts to the DLA;
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 6 of 23

c. Eurometals SA Ltd., Skyvara Foundry Ltd., Herbert Harvey, Claude Bernard,
Richard Skyvara, and Bernard Skyvara, all of which were debarred in August 201]
for three years for providing defective parts to the DLA;

d. Zero Recoil Factors Inc., Metal and Machine Institute Inc.. and TNT Engineering
Ltd.. all of which were debarred in May 2012 for three years for being affiliated

with previously debarred companies;

Omni Tec LLC and Nolen Materne, which were debarred in March 2013 for three

years for being affiliated with previously debarred companies:

f Burch Technical Institute. Cameron Duchman, and Clinton Gibson, all of which
were debarred in August 2013 for three years for being affiliated with previously
debarred companies;

g. Highlands Manufacturing Institute and William Teach, which were debarred in
October 2013 for an indefinite period for being affiliated with previously debarred
companies;

h. Stealth Equipment Instructor Inc. and William Smith, which were debarred in
November 2013 for an indefinite period for being affiliated with previously
debarred companies: |

i. Ace Service and Supply Corp, Howard Stein, Eric Stein, and Mark Gold, all of
which were debarred in 2014 for providing defective parts to the DLA: and

j. Sydabon Mfg. Inc., Bena Lobe, Leonard Lobe, Dalton Reme, Russel Thurston, Lela

Thurston, Sydabon Manufacturing Co., John Amos, Debra Namias, and Robert

sa

 
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 7 of 23

Klein, which were debarred in 2014 for three years during June 19, 2014 through
June 18, 2017 for providing defective parts to the DLA.
Targets — Individuals

14, Although it appears several of the individuals associated with the fraudulent
companies are fake names, John Amos and Robett O. Klein are two names that are consistently
related to the debarred companies and believed to be actual people.

15, Specifically. the evidence indicates that Amos, born in 1934, and Klein, born in
1937, have been operating companies engaged in DoD contracting fraud, to include owning and
managing MDS and Am-Met. Both targets reside in the New Orleans, LA area, although at least
Klein may also have secondary residence or property in Colorado.

16, On January 9, 2019, DCIS agents interviewed two former employees of MDS, both
of whom positively identified Amos and Klein in unmarked driver license photographs. Amos
admitted to one of these former employees that Klein used fake names for the owner(s) of some
of his businesses. Amos told the former employee that Klein was the real owner of MDS, and Ada
and Bryan Wolfe. the purported owners of the company, were fake names used by Klein. Klein
disputed this allegation to the employee, but Amos explained to the former employee that Klein
used fake names because neither he nor Amos could represent MDS, as both were debarred. Amos
also admitted to thé former employee that Klein hired an actor once to play the role of Bryan Wolfe
at an inspection conducted in connection with a DLA contract for which MDS was providing parts.

17. Amos’ connection to the debarred companies is significant as there is evidence of:

a. his signature on Certificates of Conformance received by DLA from Machine

Institute, Zero Recoil, and Transwestern;

6
 

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 8 of 23

b. his employment at Transwestern as evidenced by two Corrective Action Request
(“CAR”) letters from the Defense Contract Management Agency (“DCMA”)
addressed to Amos;
ec. his listing as the registered agent for Southwest Engineering, Ltd. which 1s an
alternate name used by TNT Engineering (currently debarred as an affiliate of
Transwestern); and
d. his listing as the registered agent of Sydabon Manufacturing Ltd.
18. Kiein also has a strong connection to the debarred companies, as follows:
a. he was identified as a principal of IN&N in a trip report by a contracting officer
documenting a meeting at the company, which took place on January 18, 2002;
b. he also submitted quotes to DLA and responded to correspondence on behalf of
JN&N;
c. he appears to have purchased Transwestern in January 2010; and
d. his name was at the top of documents faxed to a DLA L&M contracting officer in
2011 by Eurometals.
19. During the interview of the two former MDS employees, one of whom worked for
MDS during December 2016 through July 2017, and the other during March to July 2017, they
stated that Klein and Amos’ base of operations was a small machine shop and office located at 621
Bonita Drive, Chalmette, Louisiana 70043. Per one of these employees, Amos admitted to him
that they could not ship parts from this Chalmette location because it was the address of one of
Klein’s previously debarred companies. Therefore, according to what Amos told this former MDS |

employee, they could only ship parts to the DoD from other locations. 1 he two former MDS
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 9 of 23

employees informed agents that, when they worked for Klein, he conducted significant business
on his phone. including checking and sending email on his phone from his various email accounts.

20. As described above, during June 19, 2014 through June 18, 2017, Klein and Amos
were debarred in their true names from both obtaining and working on federal government
contracts. Klein’s debarment letter was sent to 141 Robert E. Lee Blvd., New Orleans, LA. Also,
the addresses of JN&N Inc., Advanced Technologies, and Advance Technologies Ltd. -- three of
Klein’s companies that were debarred in December 2003 -- was 621 Bonita Drive, Chalmette,
Louisiana 70043.

21. On January 10, 2019, DCIS agents visited the address of 141 Robert E. Lee Blvd,
New Orleans, LA and learned that a business, Mail & More, was located that offered shipping
services as well as mailboxes. Agents interviewed the manager, who said that Box #124 was
rented by Robert Klein. The manager voluntarily provided documents on Box #124, which
verified that this box is rented by Klein. Per the documents, Klein obtained the mailbox in March
2007. Per the manager, S.S. also picks up items from Box #124. During this investigation,
investigators have learned through interview of former employees of Klein, as well as through
S.S., that S.S. has been in a relationship with Klein for approximately 18-19 years.

22. On February 28, 2019, agents with DCIS and the Internal Revenue Service,
Criminal Investigations (IRS-CI), executed a federal search warrant on the shop at 621 Bonita
Drive. Chalmette. LA 70043, Agents interviewed John Amos in conjunction with the execution
of this warrant. Amos stated that Klein owns the following companies: Transwestern Resources
Corporation, Advanced Technologies, Eurometals. Zero Recoil Factors, Omni Tech LLC, and

Sydabon Manufacturing. Amos stated he has worked for Klein for 17-18 years, and his primary
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 10 of 23

job has been to oversee the assembly of the raw materials/components into the final parts. Amos
acknowledged that both he and Bob Klein were previously debarred by the DoD, along with one
of Klein’s companies, Sydabon manufacturing. Amos stated he does not know the Wolfes and has
never met them. He does know their names and has seen them on paperwork affiliated with MDS.
Amos then said he does not know with which exact company the Wolfes were affiliated. He has
never communicated with the Wolfes in person, over the phone, or via email. Amos does not
know if the Wolfes are real people.
Target Companies
MDS

23. According to Louisiana’s Secretary of State website, a company called Mil-Sys Inc.
was incorporated on March 13, 2014 by Ada Wolfe. President, 11030 Chef Hwy, New Orleans,
LA 70127. Mil-Sys Inc.’s name was changed to MDS on October 27, 2016.

24, On January 19, 2015, MDS was registered in the SAM by allegedly Ada Wolfe.
“Wolfe” certified that she is "not presently debarred, suspended, proposed for debarment, or
declared ineligible for the award of contracts by any Federal agency.”

25, During March 27, 2015 through November 8, 2016, MDS was awarded 75
obligated DLA contracts valued at approximately $455,787. In the bids for these contracts, the
"Quoter" block had "Ada Wolfe" for the name of the person submitting the quote, and listed her
email account as military defense_systemsinc@yahoo.com.

26. According to Oath Holdings Inc. | records for the email account of
military defense_systemsine@yahoo.com, the account was created on October 6, 2014, The

phone number entered for the account when it was initially created was (769) 390-4000.

9
 

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 11 of 23

27, During the search warrant at 621 Bonita Drive, Chalmette, LA 70122, DCIS agents
imaged John Amos’ phone. Subsequent review of this phone image revealed the phone number
for Klein in Amos’ contacts was (769) 390-4000.

28. Review of emails in the email account of
military defense systemsinc(@yahoo.com revealed that during April 2015 through early 2018,
Klein actively used this email account. All emails 10 government officials are signed as Ada,
Bryan, Brad, or Donald Wolfe. All emails to Klein’s primary employees and longer term
associates, such as bank representatives or suppliers in China, are signed as Bob, Robert, “B", or
some other derivative of Bob Klein’s name.

29, For example, on March 2, 2016, a DLA Product Specialist. Joe Payne, emailed
MDS at military. defense_systemsine@yahoo.com and informed the company that 108 parts that
MDS had provided DLA were made from plastic and not the required steel, and asked for a mailing
address to send the bad parts back to MSD. Klein responded on the same day and wrote, in part,
“No awards are on file for this search criteria...Please check and advise. If you find please send
copy of contract.” Klein signed the email as “MDSI_ Brad”. On March 29, 2016, Payne emailed
MDS back to check on the status of his request. On April 5, 2016. Klein forwarded the email chain
to a primary employee of his at the time, B.J., at bobby.jordan@yahoo,com. Klein wrote to B.J.,
“Hi Bob. Please talk to Joe Paine And Find out what they received so we can straighten it out”.
Klein signed the email as “B” (Affiant Note: A review of emails between Klein and B.J. revealed
that Klein signed most emails to B.J. as “B”; B.J. addressed his emails to Klein with “Bob”, and
signed the emails as “by”.) Approximately three minutes after his April 5, 2016 email to B.J.,

Klein responded to Payne and wrote. “Ts it possible to receive picture of what was received? Our

10
 

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 12 of 23

records indicate correct material shipped”. Klein signed the email as “MDS Bryan”. On April 5,

2016, B.J. responded to Klein’s email and wrote, “Hi Bob — Left two messages with Joe today but

no reply...” B.J. signed the email as “by”.
30, Agents working this investigation have served subpoenas on financial institutions

for the bank records of Klein’s companies. According to records provided by DFAS, direct
deposits from DLA to MDS for performance on MDS’ contracts were made into an account at
Iberia Bank, account number 20000863076. According to banking records obtained and reviewed
by agents, this account was opened by Robert Klein on June 21, 2013 and is in the name of Metals
and Machine Institute Inc., one of Klein’s companies previously debarred by DLA. Robert Klein
is the only authorized signer on the account. Klein also opened an additional account at Iberia
Bank in the name of MDS on December 3, 2015. Klein is the only authorized signer on this
account. Neither Ada, Bryan, Brad nor Donald Wolfe are owners or signers on these two accounts,
nor any other bank account opened by Klein for his other businesses, further corroborating that the
Wolfes are false aliases used by Klein.

31. At various points during this investigation, investigators have tried to identify the
Wolfes through database and open source checks, and have been unsuccessful,

32. In addition to its approximate $455,787 in direct contracts with DLA, MDS also
received as much as approximately $4 million in DLA subcontracts from DLA Contractor JBL
Systems Solutions LLC, which is located in Laurel, Maryland.

33. To date, the investigative team has uncovered approximately $761,797 in DLA
contracts, awarded to either JBL. or MDS, on which the parts were manufactured by MDS,

provided to the DoD, and were discovered to be defective. Many of these parts were critical
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 13 of 23

application items, which is an item on a U.S military weapon system that is essential to the
weapon’s performance, operation, and/or the preservation of life or safety of operating personnel.
Based on a portion of these failures, in July 2018 DLA debarred MDS and its three purported
principles. Ada, Bryan and Donald Wolfe.

34. In addition to stating that it’s bids were submitted by Ada Wolfe with MDS, at
military_defense_systemsine@yahoo.com, MDS certified to DLA that it was the manufacturer for
the specific parts it was quoting in each bid, and that it would manufacture parts in accordance
with the appropriate drawings and specifications.

35. Further review of the email account of military defense svstemsine/@@vahoo.com,
as well as other email accounts used by Klein including ammetcorpegmail.com and
ammetengineering@gmail.com, revealed that Klein appears to have used manufacturers in China
and India to manufacture the majority of parts he provided to DLA. The emails reveal that Klein
often had the approved specifications and/or drawings for the parts re-drawn under one of his
company names, usually Advanced Technologies, and sent these specifications and/or drawings
to his overseas manufacturer if it was the first time the manufacturer was making the part for him.

36. Review of the bank records obtained on Klein’s companies revealed that during
January 2014 through January 2019, Klein paid approximately $2.4 million to companies in China
and India.

37. Asanexample of parts that Klein had manufactured in China, MDS received three
direct DLA contracts in September 2015, November 2015 and July 2016 to manufacture 77 tube
nipples and 13 fluid flow restrictor units. both of which are critical application items used on the

rotor system of the CH-S3 Sea Stallion military transport helicopter. In October 2016, the ULS.
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 14 of 23

Navy Fleet Readiness Center issued two Product Quality Deficiency Reports (PQDRs) on 12 of
the tube nipples and 8 of the fluid flow restrictor units previously provided to DLA by MDS. Per
the PQDRs, all of the parts were defective because they had solid cores, not the required filtered
cores, which prevented the minimum amount of hydraulic fluid from flowing through the part.
According to an email attached to the PQDRs from the CH-53 Senior Rotor Systems Engineer, the
“Fluid Restrictors. P/N SS49MC902J4-17 & -25, were found to be partially/incorrectly
manufactured to the point where little to no hydraulic fluid was allowed to flow through the
restrictor to the blade lock assemblies on the main rotor head. In addition to the loss of hydraulic
fluid flow/pressure to these components, at least one restrictor exhibited the potential to cause
foreign object damage (FOD) the hydraulic system on the main rotor head as a direct result of the
discrepant manufacturing. Loss of hydraulic fluid flow/pressure within the blade fold system, and
the potential for damage to components as a result of FOD, will lead to a critical situation with the
potential to result in a catastrophic event if left undetected.” DFAS paid out $16,308 tor these
three contracts.

38. Emails in Klein's MDS email account of military_defense_systemsinc@gmail.com
revealed that Klein had tube nipples and restrictor units manufactured by Henry Parts in China,
which appears to be the manufacturer that Klein used the most in China. In emails exchanged
between Klein and Henry Parts during August 20, 2015 through January 15, 2016, Klein attached
his own drawings (not the official, approval drawings identified in MDS quotes for the three
contracts. as well as in the DLA contracts) and informed Henry Parts how to make the parts. At
DCIS" request, a Test Coordinator with DLA reviewed Klein's emails, as well as the drawings that

Klein sent, to Henry parts, and compared these instructions to the approved drawings for the parts.

15
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 15 of 23

Per the Test Coordinator. Klein informed Henry Parts to produce the restrictors with sintered
stainless steel, not with a stainless steel filter as required. The sintered steel was solid and would
not allow hydraulic fluid to flow through it. Further, per the Test Coordinator, the approved
drawing for the restrictors and tube nipples did not have some measurements; a legitimate
contractor would have had to contact Sikorsky, the owner of the approved drawings, to get the
measurements. In Klein's drawing that he sent to Henry Parts, it appears that Klein made up the
measurements. In all of the emails with Henry Parts, Klein signed the emails as “Robert” or some
other derivative of his true name.

39, Additionally, a review of email accounts as well as documents seized during the
search warrant at 621 Bonita Drive, Chalmette, Louisiana 70043 revealed that Klein appears to
have been regularly and intentionally importing the military parts, which he purchased from
overseas manufacturers, as “appliance parts” or “washing machine parts”. This description is
contained in numerous hardcopy import shipping documents, many of which are for imports from
Henry Parts, found at the 621 Bonita Drive shop. In a September 2018 email exchange between
Klein and “Jenny” with Henry Parts, Klein tells Jenny to label a shipment of incoming goods as
appliance parts. Jenny informs Klein on September 26, 2018 that she “checked with the shipping
department that we have to declarte it based on facts, such as ALU LADDER / U BOLT. ..those
are not appliance parts. we can’t lie. we can show ‘appliance parts’ on the IV and PL only. pls
contact your forwarder to know more about it.” On the same day. Klein wrote back, “Nobody is
asking you to lie. We have checked with our broker If the parts is part of an appliance it is an
appliance part...[t is not your shipping departments right To make determination about things are

categorized. They are simply put a shipping department. They have no authority except to ship.

14
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 16 of 23

If a u bolt is part of a washing machine it is an appliance part. Ifa valve is part of a washing
machine it is an appliance part. Ifa screw PN 706 goes on our washing machine it is an appliance
part. Things of this nature are covered by rules and regulations laws and treaty between nations.
Let’s keep yoru shipping department out of the business of determining what parts are components
of, they just don’t know...” By declaring the military parts imported from overseas, and in
particular China, washing machine parts or appliance parts, Klein may have avoided paying as
much as 25% in tariffs on the goods coming into the United States.
Am-Met

AQ), According to Louisiana’s Secretary of State website, Am-Met Corporation was
incorporated on December 27, 2016 by Rex Larue, identified as the Registered Agent and Director
of Am-Met. On March 30, 2017, Am-Met was registered in SAM to do business with the
government.

4]. On April 5, 2017, Am-Met was registered in the SAM allegedly by Rex Larue.
“Larue” certified that he was “not presently debarred, suspended, proposed for debarment, or
declared ineligible for the award of contracts by any Federal Agency.”

42. During February 28, 2018 through June 4, 2019, Am-Met was awarded 17 obligated
DLA contracts valued at approximately $199,061. In some of the bids for these contracts, the

Juoter" block had "Rex Larue” for the name of the person submitting the quote, and listed his
"Quoter" block had "Rex | for th of the pe submitting the quot 1 listed h

email account as ammetcorp@gmail.com.

 

43. On February 1, 2019, a DCIS agent served a search warrant on Google Inc. for
records in the numerous email accounts affiliated with Klein’s companies, including

ammetecorp@ymail.com and ammetengineering@email.com. Review of the records revealed that

 

 
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 17 of 23

ammetcorp@egmail.com was created on March 30. 2017. The phone number entered for the

account when it was initially created was Klein’s phone number of (769) 390-4000. The recovery

email address entered for this account when it was initially created was garvinindinc@aol.com, an

 

email account used by Klein” according to a former MDS _— employee.

Ammetenginecring@gmail.com was created on September 15, 2017 and the phone number

 

entered for this account was also Klein’s phone number of (769) 390-4000.

44. Review of emails in the email accounts of ammetcorp@gmail.com and

 

ammetengineerine@gmail.com revealed that during April 2017 through January 2019, Klein
actively used these email accounts. Similar | to Klein’s MDS email account of
military. defense_systemsinc@gmail.com, all emails in his two Am-Met accounts to government
officials are signed as Rex Larue. All emails to Klein’s primary employees and longer term
associates are signed as Bob. Robert, “B”, or some other derivative of Bob Klein's name.

45. Further evidence that Klein is the true owner of Am-Met is a Certificate of
Competency (“CoC”) Application that Klein, representing himself as the Owner of Am-Met,
submitted to the Small Business Administration (SBA) in June 2018. Klein submitted the CoC
Application to the SBA after DLA Troop Support (“TS”) determined that Am-Met was not
responsible enough to receive the contract for DLA TS solicitation SPE8EF-17-T-3027, valued at
$122.400, for wheel-track chocks. According to a CoC determination letter issued by the SBA to
Am-Met in response to Am-Met’s application. the SBA determined that Am-Met “did not
demonstrate the requisite responsibility necessary to undertake the prospective contract.” In Am-
Met’s CoC application package was an Information for Small Business Size Determination form

completed by Klein. This form included the following pertinent information on Am-Met:

16
 

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 18 of 23

a. The 100% Owner of Am-Met is Robert Klein, who is also the President of the

company.
b. The phone number, email address, and physical address listed for Klein are (769)

390-4000 and ammetengineering@email.com.

 

46. According to records provided by DFAS, direct deposits from DLA to MDS for
performance on MDS’ contracts were made into an account at Alpine Bank, account number
1414017609. According to banking records obtained and reviewed by agents, this account was
opened by Robert Klein on October 13, 2005 and is in the name of Environmental Service dba
BECO Valve Division JN&N, one of Klein's companies previously debarred by DLA. Klein was
the only authorized signer on the account up until September 6, 2018, when S.S. was added to the
account. Rex Larue is not listed as an owner or signer on this account, further corroborating that
Larue is a false alias used by Klein,

47. In addition to its approximate $199,061 in direct contracts with DLA, Am-Met also
received as much as approximately $5.8 million in DLA subcontracts from JBL. As of a couple
months ago, JBL had delivered on $2.2 million of these contracts.

48, To date, the investigative team has uncovered five DLA contracts, awarded to either
JBL or Am-Met, on which the parts were manufactured by Am-Met, provided to the DoD, and
were discovered to be defective. The number of DLA contracts on which Am-Met provided
defective parts may substantially rise, as Am-Met is a newer DLA contractors and parts it provided
to DLA have just recently entered DLA’s supply chain, and the process of pulling them from stock

and testing them is time-intensive.

17
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 19 of 23

CONCLUSION
49, — Based on the foregoing, your Affiant concludes that there is probable cause to
believe that ROBERT O. KLEIN engaged in a conspiracy to commit wire fraud and wire fraud,

in violation of 18 U.S.C. §§ 1349 and 1343 in the Southern District of Ohio.

Respectfully submitted,

 

 

 
  

Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 20 of 23

AQ 442 (Rev. L1/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

_for the
United States of America 3
v. ) a Oe mie BF
Robert O. Klein ) Case No. 4° 19 m\ 7
5
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Robert O. Klein

 

 

 

 

who is accused of an offense or violation based on the following document filed with the court:

©) indictment [ Superseding Indictment J Information Cl] Superseding Information mw Complaint
°] Probation Violation Petition [] Supervised Release Violation Petition Violation Notice [Order of the Court

This offense is briefly described as follows:

See Affidavit

  

 

Issuing ufficer's signature

Date: aept Ay, £01 S

. Say, . ihe woe , don (ALTE oR
City and state: Col s, OR UL 5. WIS. KE N\be (dhe vt Sel rvr “\

Printed name and tile )

 

 

 

Return

 

 

 

This warrant was received on (dae) Ss and the person was arrested on (date)
at feity and siate)

 

 

 

Date;

Arvesting officer's signature

 

 

Printed name and Ute

 

 

 
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 21 of 23

AQ 442 (Rev 111) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender; Robert O. Klein

Known aliases:

Last known residence: 4000 Davey Street, Unit 305, New Orleans, LA 70122

 

 

 

 

Prior addresses to which defendant/offender may still have ties:

 

Last known employment:

Last known telephone numbers:

 

Place of birth:

 

 

 

 

 

 

 

Date of birth: OUASIV9ST

Social Security number: XXX-XX-XXXX hme

Height: - sown WORE
Sex: _ Male Race: Caucasian
Hair: Eyes:

 

Scars, tattoas, other distinguishing marks:

 

 

 

 

 

History of violence, weapons, drug use:

 

 

 

 

Known family, friends, and other associates name. relation, adelress, phone number):

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address: _ Defense Criminal Investigative Service

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (applicable):

 

 

Date of last contact with pretrial services or probation officer sf applicables:

 

 

 

 

 

 
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 22 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA

YS.

ROBERT O. KLEIN,

Dem PY
Case No. 2 4 ms 7 ,
MAGISTRATE JUDGE JOLSON

FILED UNDER SEAL

MOTION TO SEAL COMPLAINT AND ARREST WARRANT

Now comes the United States, by and through its counsel, Assistant United States Attorney

Jessica W. Knight, for the Southern District of Ohio, Eastern Division, and respectfully request

that this motion, the Complaint, and Arrest Warrant in the above-entitled cause be sealed because

the United States is apprehensive that the defendant may flee the jurisdiction and/or evidence may

be destroyed if he becomes aware of the existence of said Complaint and Arrest Warrant.

WHEREFORE, the government respectfully requests that this motion, the Complaint, and

Arrest Warrant in this cause be sealed.

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

s/Jessica W. Knight

 

JESSICA W. KNIGHT (0086615)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Office: (614) 469-5715

Fax: (614) 469-5653

E-mail: Jessica. Knight@usdoj.gov

 
Case 2:19-mj-00131-DM Document 1-1 Filed 09/25/19 Page 23 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

tren ee RH
UNITED STATES OF AMERICA , CaseNo. 2 erm yo Tt
MAGISTRATE JUDGE JOLSON
VS,

ROBERT O. KLEIN, .
FILED UNDER SEAL

SEALED ORDER TO SEAL COMPLAINT AND ARREST WARRANT

The Government having moved to seal the motion, Complaint, and Arrest Warrant and
the Court being duly advised in the premises;
[TIS HEREBY ORDERED that said documents be sealed and maintained in a safe place

and not be opened unless by further Order of this Court.

ar, ON a ante

UNITED STATES MAGISTRATE JUDGE ”

 
